Citation Nr: 0619021	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  01-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals, right knee disability, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right knee tumor 
claimed as secondary to residuals, right knee disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1992.

This matter comes before the Board of Veteran's Appeals 
(Board) as a merged appeal from May 2000 and October 2001 
rating decisions of the Regional Office (RO) of the 
Department of Veterans' Affairs (VA) in San Juan, the 
Commonwealth of Puerto Rico.  The May 2000 decision denied 
the veteran's claims for service connection for bursitis, 
right knee, and service connection for bone tumor, right 
knee, secondary to bursitis.  The October 2001 rating 
decision granted service connection for residuals of right 
knee meniscus tear with an evaluation of 10 percent disabling 
and again denied service connection for right knee tumor.


FINDINGS OF FACT

1.  The veteran's right knee does not show any significant 
instability and motion of the right knee is full without 
objective evidence of painful motion.

2.  The veteran's right knee tumor is not related to his 
postoperative residuals of a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for residuals of right knee meniscus tear have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2005).

2.  A right knee tumor is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran asserts that a higher initial evaluation is 
warranted for residuals of a right knee meniscus tear, 
currently evaluated as 10 percent disabling, and that service 
connection is warranted for a right knee tumor, claimed as 
secondary to service-connected residuals of a right knee 
meniscus tear.  

As an initial matter, the Board notes that the veteran's 
claims were remanded in October 2003 in order to obtain the 
veteran's service medical records.  The RO attempted to 
obtain those records but they were unsuccessful.  More 
importantly, the veteran has not alleged treatment for his 
right knee tumor occurred in service.  Rather, he appears to 
be limiting his claim to secondary service connection.  The 
records which may be missing are therefore of no value to 
that claim, and appellate review may proceed based upon the 
evidence at hand.

In July 1999 the veteran went to Dr. Gleason for a 
consultation regarding right knee pain.  Dr. Gleason's report 
examined X-rays which showed that the veteran had a 
"lobulated, located" lesion in the right knee on the upper 
outer aspect of the tibia, abutting the subchondral bone 
border.  There was no obvious expansion of the "cortex, 
eccentric" which suggested a tumor, possibly a giant cell 
tumor or bone cyst as well as "less likely other 
possibilities as well."  The examiner diagnosed the veteran 
with a tumor of the right proximal tibia.

Subsequent reports from various private physicians showed 
various diagnoses for the veteran's right knee tumor.  A 
pathology report regarding a biopsy of the tumor dated in 
August 1999 showed "no neoplasm noted."

A November 2002 VA Joints examination report showed that the 
veteran's range of motion in the right knee was flexion to 
140 degrees and extension to -5 degrees.  The examiner noted 
that during the examination the veteran was doing voluntary 
resistance to the movement of his knee, claiming severe pain.  
It was observed that when the veteran entered the hallway to 
register at the clinic he was not limping and when he entered 
the examiner's office he started limping severely.  On 
examination there was no edema, effusion, or instability in 
the right knee.  Muscle strength was normal.  There was no 
tenderness, redness, heat, or guarding of movement.  There 
was crepitation.  The patellar grinding test was negative.  
There was no ankylosis.  The right knee was visually stable 
and pain free.  The examiner gave diagnoses of residual right 
knee meniscus tear and right knee hemangioma vs. fibrous 
dysplasia.  The examiner also noted that plain X-rays and 
bone scans were the study of choice for benign or malignant 
bone lesions.  X-rays of the right knee from March 2002 
showed a bubbly lesion with sclerotic borders on the anterior 
aspect of the lateral tibial plateau consistent with benign 
lesions.  The bony cortex was intact and the adjacent soft 
tissues appeared normal.  The articular space was preserved.  
There was no intraarticular calcification or joint effusion.  
The patellar space appeared normal.  Based upon these X-rays, 
the veteran had a "hemangioma benign lesion" and no 
evidence of arthritis radiographically.  The examiner noted 
that a private bone scan had shown arthritis at one point; 
however, plain X-rays were the study of choice to diagnose 
arthritis.  It was the examiner's opinion that it was 
unlikely that the veteran's right knee tumor was secondary to 
his residuals of a right knee meniscus tear.

A report from Dr. Méndez dated in October 2004 showed that 
there was mild "later" joint space narrowing with tiny 
marginal and patellar osteophytes.  There were no fractures 
or dislocations.  There was a lytic lesion, "eccentric in 
proximal tibia on its lateral aspect with no associated soft 
tissue mass, sclerotic border, scalloped."  There was "no 
cortical disruption, benign type."  Radiologically, 
chontromatous origin favored "however please correlate with 
history and previous films to better assess."  The examiner 
gave impressions of early osteoarthritis and tibial lesion, 
benign-type.

In October 2004 Dr. Olazábal performed an MRI of the 
veteran's right knee.  The examiner gave impressions of tear 
and/or post meniscectomy changes of the anterior horn of the 
lateral meniscus; mild to moderate osteoarthritis of the knee 
joint; and lesion at the lateral tibial condyle of unknown 
etiology.  The examiner believed the lesion may represent and 
old fracture deformity.  The lesion was primarily 
"isointense" to bone marrow except for linear areas of 
decreased T1 and T2 signal intensity suggestive of 
calcification or fibrosis.  Although it extended to the 
epiphysis the signal characteristics were not compatible with 
giant cell tumor.

II.  Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran has a well-documented history of postoperative 
changes to repair a meniscus tear in the right knee.  See 38 
C.F.R. § 4.1.  

The veteran's right knee disability is evaluated under 
38 C.F.R. § 4.71a Diagnostic Code (DC) 5257 (2005) and is 
currently evaluated as 10 percent disabling.  A 10 percent 
evaluation is warranted for other impairment of the knee, 
including recurrent subluxation or instability that is 
slight.  A 20 percent evaluation is warranted for impairment 
of the knee including moderate subluxation or instability.

The Board observes that the words "mild" and "moderate" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  The Board further 
observes that normal ranges of motion for the knee were 
promulgated in the most recent edition of the Code of Federal 
Regulations.  38 C.F.R. § 4.71a (Plate II) (2005).  The 
normal ranges of motion for the knee are as follows:  Flexion 
140 degrees; Extension 0 degrees.  Id.

The Board finds that an evaluation in excess of 10 percent 
disabling for the veteran's right knee disability is not 
warranted under DC 5257.  The November 2002 VA Joints 
examination report showed that there was no instability in 
the right knee.  There is no subsequent medical evidence of 
instability in the right knee.  As such, the Board finds that 
the veteran's instability in the right knee is slight at 
most, and that an evaluation in excess of 10 percent is not 
warranted under DC 5257.

The Board has also considered a separate evaluation for the 
right knee due to arthritis with limitation of motion due to 
pain.  See 38 C.F.R. § 4.59; VAOPGCPREC 23- 97; VAOPGCPREC 9-
98; Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
In order for a separate rating to be granted for arthritis 
with limitation of motion due to pain there must be X-ray 
evidence of arthritis and objective evidence of painful 
motion.  See 38 C.F.R. § 4.71a DC's 5003, 5260, 5261; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The 
Board notes that it appears the veteran has radiographic 
evidence of arthritis in the right knee.  See report from Dr. 
Méndez dated in October 2004.  In the present case, however, 
the November 2002 VA Joints examination report showed that 
the veteran had full range of motion in the right knee.  The 
examination report also did not show objective evidence of 
painful motion.  Instead, the examiner noted that during the 
examination the veteran was doing voluntary resistance to the 
movement of his knee, claiming severe pain.  It was observed 
that while the veteran entered the hallway to register at the 
clinic he was not limping and when he entered the examiner's 
office he started limping severely.  The examiner believed 
the right knee was visually stable and pain free.  There is 
no subsequent evidence that would constitute objective 
evidence of knee pain.  As such, a separate, additional 
evaluation of 10 percent is not warranted for painful 
arthritis in the right knee.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this case, the veteran has complained of 
pain in the right knee as indicated in the November 2002 VA 
examination report.  No functional impairment has been shown 
to approximate disability approaching the criteria for a 10 
percent.  When the range of motion in the right knee is 
considered together with the lack of evidence showing 
functional loss - including the absence of reports of 
neurologic deficits and muscle atrophy - the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a compensable 
rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.40, 4.45 
and 4.59; DeLuca, supra.

The Board has also considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence as discussed 
above is against the appellant's claims, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Secondary Service Connection

Secondary service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board finds that service connection for tumor of the 
right knee is not warranted on a secondary basis.  The first 
evidence of a right knee tumor comes in Dr. Gleason's report 
from July 1999.  This is nearly 7 years after the veteran was 
released from active duty in 1992.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Perhaps most importantly, in the VA Joints 
examination report from November 2002 the examiner believed 
that the veteran's right knee tumor was "unlikely" a result 
of his residuals of a right knee meniscus tear.  Because 
there is, in effect, no evidence specifically stating that 
the veteran's right knee tumor is "proximately due to or the 
result of" his service-connected postoperative residuals, 
right knee disability, and there is evidence stating the 
contrary, secondary service connection must be denied.

III.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in March 2002 and April 2004.  The April 2004 
letter satisfied element (1) by informing the veteran that 
evidence showing his service-connected condition had worsened 
was necessary to substantiate his claim for an increased 
evaluation.  The March 2002 letter informed the veteran that 
medical evidence of a relationship between his current 
condition and his service-connected condition was necessary 
to substantiate his claim for secondary service connection.  
The April 2004 letter satisfied element (2) by informing the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency, that VA would provide a 
medical examination if VA determined it was necessary to 
decide the claim, and that VA would make reasonable efforts 
to get any records not held by a Federal agency.  The April 
2004 letter satisfied element (3) by informing the veteran 
and his representative that it was his responsibility to make 
sure VA received all requested records that were not in the 
possession of a Federal department or agency.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  With respect to element (4), 
the Board notes that the AMC's April 2004letter contained a 
specific request that the appellant send VA any evidence in 
his possession that he believed would support his claim.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA, 
in particular element (4).  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.

In this case, the March 2002 and April 2004 letters were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
letters fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Therefore, the timing-of-notice error was nonprejudicial in 
this case.  In light of the content-complying notice that the 
RO provided prior to sending the case to the Board for de 
novo review, the appellant was not prejudiced by the delay in 
providing content-complying notice, because, under these 
circumstance, the error did not affect the essential fairness 
of the adjudication.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

A higher initial evaluation, in excess of 10 percent 
disabling, for postoperative residuals, right knee disability 
is denied.

Service connection for a right knee tumor secondary to 
postoperative residuals, right knee, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


